Title: To John Adams from Henry Grand, 14 September 1781
From: Grand, Henry
To: Adams, John



Sir
Paris sept 14th. 1781

At the receit of your Letter I imparted your observations, concerning your Account, to Dr. Franklin, for the consideration of which he demanded a few days, it is but lately that he answered me verbally, “that he had allowd and payd to Mr. Fr. Dana all that was due to him for his Salaries, and that he was doing the Same with respect to you by means of his order to give you credit for 120.000, and moreover that in case you had paid some thing to Mr. Dana you might claim it, I mean charge it to Congress, or get it reimbursed from Mr. Dana.”
This answer I craved to have upon Paper, they promised to send it me at first leisure, by means of which I have made out the State of your Account with me, which I herewith include and the Ballance of which is 2557.16 I owe you and which I have ordered Messrs. Fizeaux Grand & Ce. to pay you on requisition. I also return the State of Account you made, to give you more facility in the Examination of mine, and you will be so Kind as to inform me how you have found it.
Herewith you will find Copy of Mr. J. Williams wine Bill for which I paid him pursuant to your desires 1032.10 as you will see in your Account which I charged of as much.
It has never happened, I dare Say, Sir, that publick Felicity was a Nuisance to you; it is the case, however for the Wine you have in my Cellar. The Crop proves to be a most abundant one, so much so that Wine is at present very cheap, which makes me fear you will be the loser for that part remaining, and altho I drink plenty and often to your good Health yet am fraid not to make a quick end of it.

Please to give my best Compliments to your Son and Mr. Thaxter; for Mr. Dana I believe he is no longer one amongst you.
I remain with due Respect Sir your most obt. hble. st.

Hy. Grand

